In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-447 CR

____________________


JOHN JOHN ROBERSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 86044




MEMORANDUM OPINION (1)
	John John Roberson was convicted and sentenced on an indictment for assault on
a public servant.  Roberson filed a notice of appeal on September 16, 2003.  The trial
court entered a certification of the defendant's right to appeal in which the court certified
that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App.
P. 25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by
the district clerk.
	On September 22, 2003, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeal must be
dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered November 6, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.